Opinion issued June 19, 2008










In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00668-CR



RAMSEY TREVINO Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 262nd District Court
Harris County, Texas
Trial Court Cause No. 1107698



MEMORANDUM  OPINION
	Appellant, Ramsey Trevino, appeals the trial court's judgment. In a single issue,
appellant contends that the trial court's sentence of ten years imprisonment and $500
was grossly disproportionate to the offense for which he was convicted.  Appellant
acknowledges that error was not preserved because his trial counsel did not object or
file a motion for new trial.  See Tex. R. App. P. 33.1 (requiring that party present
complaint to trial court by timely, specific objection or motion and obtain ruling from
trial court to preserve complaint for appellate review).  He argues that Tex. R. App. P.
33.1(a) provides an exception when the specific grounds of a party's complaint are
apparent from the record, which, he contends is the situation here.
	We rejected this argument in Jacoby v. State.  227 S.W.3d 128, 130-31 (Tex.
App.--Houston [1st Dist.] 2006, pet. ref'd).  A challenge to the proportionality of a
sentence may not be raised for the first time on appeal.  Id.  
	Because this issue is not preserved, we overrule appellant's only issue, and we
 affirm the judgment of the trial court.



						Sam Nuchia
						Justice

Panel consists of Justices Nuchia, Alcala, and Hanks

Do not publish.  Tex. R. App. P. 47.2(b).